Citation Nr: 1509074	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for residuals of prostate cancer, status post robotic prostatectomy.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1970 to July 1974 and September 1982 to September 1994. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for residuals of prostate cancer with a 0 percent rating effective December, 29 2008 (the date of the claim).  During the appeal, a December 2013 Decision Review Officer decision granted a higher rating of 20 percent effective December 29, 2008.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  For the entire initial rating period, residuals of prostate cancer have been manifested by hesitancy, dysuria, stress incontinence, post-void dribbling, daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.

2.  For the entire initial rating period, residuals of prostate cancer have not been manifested by urinary leakage requiring the use of absorbent materials, daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a disability rating in excess of 20 percent for the residuals of the prostate cancer have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.40, 4.115b, DC 7528 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned for residuals of prostate cancer following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations for the residuals of prostate cancer in August 2009, November 2010, and July 2012.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the residuals of prostate cancer from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The November 2010 VA examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in the residuals of the prostate cancer since the last VA examination.  For these reasons, the Board finds that the August 2009, November 2010, and July 2012 examination reports are adequate for deciding the initial rating appeal.

The Board notes that the August 2009 and July 2012 VA examiners did not review the claims file; however, because this is an initial rating appeal that rates based on symptoms and impairment during the rating period that does not involve the question of nexus to service, rather than a service connection claim that may require a more extensive history of in-service injury or disease in order to render a nexus opinion to service, the Board finds the VA examiners had adequate facts and data regarding the history and condition of the residuals of the prostate cancer.  The August 2009 and July 2012 VA medical examiners conducted interviews of the Veteran regarding the current and past symptoms, treatment, and functional limitations, in addition to making their own findings.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (holding that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions, and claims file review is not a "talisman"); Coburn v. Nicholson, 19 Vet. App. 427 (2006) (reliance on a veteran's statements renders a medical report not credible only if the Board rejects the statements of the veteran as lacking credibility).  Neither the Veteran nor the representative has contended that the August 2009 or July 2012 VA examination was inadequate, including because the history was derived from the Veteran rather than the claim file.   

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Neither the Veteran nor the representative has made the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Residuals of Prostate Cancer

For the entire initial rating period from December 29, 2008, the residuals of prostate cancer have been rated at 20 percent under 38 C.F.R. § 4.115b, DC 7528, for malignant neoplasms of the genitourinary system.  Under DC 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there has been no local recurrence or metastasis, the evaluation is to be based upon residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Pursuant to the provisions of DC 7527, postoperative residuals of prostate gland injuries are evaluated under voiding dysfunction, renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b

The Veteran contends that based on problems with frequent urination and urine retention, the prostate cancer residuals warrant at least a 10 percent rating.  In this case, the Veteran has not alleged, and the evidence does not otherwise show, that the service-connected residuals of prostate cancer are associated with, or have been accompanied by, a renal dysfunction or urinary tract infection.  Accordingly, the residuals of prostate cancer are evaluated under voiding dysfunction.

As for voiding dysfunction, VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.  A 20 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed less than 2 times per day.  A 40 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

In addition, under urinary frequency, a 20 percent disability rating is warranted for daytime voiding interval between one and two hours or; awakening to void three to four times per night.  A 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Finally, under obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the residuals of prostate cancer more closely approximates a rating in excess of 20 percent under DC 7528 for any period.  The evidence shows that residuals of prostate cancer have been manifested by hesitancy, dysuria, stress incontinence, post-void dribbling, daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.

During the August 2009 VA examination the Veteran reported symptoms of hesitancy, dysuria, stress incontinence with activities such as stretching to reach the ceiling or picking up objects off the floor, post-void dribbling, leaking with sexual intercourse, and urinary retention.  During the November 2010 VA examination the Veteran reported symptoms of hesitancy, burning if he had not voided in a long time, stress incontinence, and occasional post-void dribbling, but reported that he did not use absorbent materials and did not experience obstructed voiding.  During the July 2012 VA examination, the Veteran reported symptoms of hesitancy (not marked), slow or weak stream (not markedly slow or weak), decreased force of stream (not markedly decreased), urinary frequency and urgency, daytime voiding interval between one and two hours, and nighttime awakening to void three to four times, but reported that the voiding dysfunction did not require the wearing of absorbent material or appliance.

VA Medical Center (VAMC) records are consistent with the findings in the VA medical examination reports.  VAMC treatment records dated in December 2008 and April 2009 note rare stress incontinence with lifting only.  VAMC treatment records dated in January 2010 and July 2010 note fairly good urinary continence with only occasional post-void dribbling, usually notice with heavy lifting.  These findings are consistent with a 20 percent rating under DC 7528 for daytime voiding interval between one and two hours and awakening to void three to four times per night.

A rating in excess of 20 percent for residuals of prostate cancer under DC 7528 is not warranted for any period.  The evidence shows that the residuals of prostate cancer were not manifested by urinary leakage requiring the use of absorbent materials, daytime voiding interval of less than one hour, awakening to void five or more times per night, or urinary retention requiring intermittent or continuous catheterization.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the entire initial rating period, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The July 2012 VA examination report notes that the Veteran has scars related to the residuals of prostate cancer, but the scars are not painful and/or unstable and the total area of all related scars is not greater than 39 square cm (6 square inches).  Consequently, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under DCs 7800 through 7805.  38 C.F.R. § 4.118 (2014). 

Extraschedular Referral Analysis  

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 20 percent schedular rating for residuals of prostate cancer under DC 7528.  The schedular rating criteria under DC 7528 specifically contemplate ratings based on urinary leakage requiring the use of absorbent materials, frequency of urination, and urinary retention requiring intermittent or continuous catheterization.  The Veteran's residuals of prostate cancer are manifested by hesitancy, dysuria, stress incontinence, post-void dribbling, daytime voiding interval between one and two hours, and nighttime awakening to void three to four times.  These symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  Therefore, the symptoms and/or manifestations and functional impairment related to the residuals of prostate cancer are fully contemplated and adequately compensated by the 20 percent schedular rating under DC 7528 for the entire initial rating period.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the residuals of the prostate cancer.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

An initial rating in excess of 20 percent for residuals of prostate cancer is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


